        Case 3:18-cv-03748-JCS Document 208 Filed 11/05/19 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             NOV 5 2019
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
TATYANA EVGENIEVNA                               No. 19-16395
DREVALEVA,
                                                 D.C. No. 3:18-cv-03748-WHA
                Plaintiff-Appellant,             Northern District of California,
                                                 San Francisco
 v.
                                                 ORDER
UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS; et al.,

                Defendants-Appellees.

Before: SILVERMAN and W. FLETCHER, Circuit Judges.

      Appellant’s motion for a limited remand (Docket Entry No. 5) is denied.

      Appellant’s motion to expedite this appeal (Docket Entry No. 14) is denied.

      Appellant’s motion for injunctive relief (Docket Entry No. 17) is denied.

      Appellant’s petition for initial hearing en banc (Docket Entry No. 15) will be

addressed by separate order.

      The Clerk shall file the opening brief received on October 12, 2019 (Docket

Entry No. 13). The answering brief is due December 5, 2019, and the optional

reply brief is due within 21 days after service of the answering brief.
